UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-4241



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


RODOLPHO VALERIO BAILEY, a/k/a J. Paul Rudy,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CR-01-42)


Submitted:   August 13, 2002                 Decided:   August 22, 2002


Before WIDENER, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Scott A. Shough, Fairmont, West Virginia, for Appellant. Thomas E.
Johnston, United States Attorney, John C. Parr, Assistant United
States Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rodolpho Valerio Bailey appeals the sixty-six month sentence

imposed by the district court following his guilty plea to a single

count of distribution of cocaine base in violation of 21 U.S.C. §

841(a)(1), (b)(1)(B) (2000).    Our review of the record discloses

that Bailey knowingly and voluntarily waived his statutory right to

appeal by the terms of his plea agreement.    See United States v.

Marin, 961 F.2d 493, 496 (4th Cir. 1992).    This waiver precludes

our review of his claim that the district court misapplied the

sentencing guidelines.    See United States v. Brown, 232 F.3d 399,

402-03 (4th Cir. 2000).    Accordingly, we dismiss the appeal.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          DISMISSED




                                  2